276 Wis. 2d 359 (2004)
2004 WI 137
688 N.W.2d 462
KENOSHA HOSPITAL & MEDICAL CENTER, Plaintiff-Respondent,
v.
Jesus E. GARCIA, Defendant,
RICHTER INDUSTRIES, INC., Garnishee-Defendant-Appellant-Petitioner.
No. 02-1727.
Supreme Court of Wisconsin.
Decided November 4, 2004.
¶ 1. PER CURIAM (on motion for clarification).
Richter Industries, Inc. petitions this court for clarification of our decision in Kenosha Hospital & Medical *360 Center v. Garcia, 2004 WI 105, 274 Wis. 2d 338, 683 N.W.2d 425, regarding directions upon remand. Specifically, Richter asks this court to clarify the directions upon remand as to whether Kenosha Hospital should be allowed to conduct further discovery to support its claim that the notice of motion for judgment against Richter was properly served. The court answers the question in the affirmative.
¶ 2. The motion for clarification is granted, without costs.
¶ 3. LOUIS B. BUTLER, JR., J., did not participate.